Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19                    PageID.10428   Page 1 of 23




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


  DESHEILA C. HOWLETT,

                    Plaintiff,                                 Case No. 17-11260
                                                               Hon. Terrence G. Berg
                                                               Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                    Defendants.

  THE MUNGO LAW FIRM, PLC                       CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                    By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                     JAMES R. ACHO (P62175)
  (313)963-0407 / FAX (313) 963-0200             17436 College Parkway
  Detroit, MI 48226                             Livonia, MI 48152
  caseaction@mungoatlaw.com                     (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                       racho@cmda-law.com
                                                jacho@cmda-law.com
                                                Attorneys for Defendants

                                                ETHAN VINSON (P26608)
                                                City of Warren, City Attorney
                                                1 CitySquare,Suite 400
                                                Warren, MI 48093-5390
                                                (586) 574-4671 / FAX (586) 574-4530
                                                evinson@cityofwarren.org
                                                Co-Counsel for Defendants




    DEFENDANTS' MOTION IN LIMINE # 6 TO EXCLUDE AFFIDAVIT
       AND DEPOSITION TESTIMONY OF GREGORY MURRAY

           NOW COMES the Defendants, CITY OF WARREN, LT. LAWRENCE

  GARDNER, SHAWN JOHNSON, and ANWAR KHAN, by and through their

  attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by RONALD

  G. ACHO, and hereby submit this Motion in Limine #6 to Exclude Affidavit and

  Testimony of Gregory Murray. In support of this Motion, Defendants rely upon the
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19         PageID.10429     Page 2 of 23



 attached Brief and other documents attached as exhibits. Concurrence in the relief


 requested in this Motion was requested on December 16, 2019, but was denied,

 necessitating the filing of this Motion.

       WHEREFORE, Defendant respectfully requests this Honorable Court grant

 this Motion in Limine #6 and Exclude the Affidavit and Testimony of Gregory Murray.

                                    Respectfully submitted,

                                    s/ Ronald G. Acho
                                    Ronald G. Acho
                                    Cummings, McClorey, Davis & Acho, P.L.C.
                                    Attorneys for Defendant
                                    33900 Schoolcraft Road
                                    Livonia, MI 48150
                                    (734) 261-2400
 Dated: December 17,2019            racho@cmda-law.com
                                    P-23913
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19                    PageID.10430   Page 3 of 23




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


  DESHEILA C. HOWLETT,

                    Plaintiff,                                 Case No. 17-11260
                                                               Hon. Terrence G. Berg
                                                               Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                    Defendants.

  THE MUNGO LAW FIRM, PLC                       CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                    By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                     JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200            17436 College Parkway
  Detroit, MI 48226                             Livonia, MI 48152
  caseaction@mungoatlaw.com                     (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                       racho@cmda-law.com
                                                jacho@cmda-law.com
                                                Attorneys for Defendants

                                                ETHAN VINSON (P26608)
                                                City of Warren, City Attorney
                                                1 CitySquare, Suite 400
                                                Warren, MI 48093-5390
                                                (586) 574-4671 / FAX (586) 574-4530
                                                evinson@cityofwarren.org
                                                Co-Counsel for Defendants




                   DEFENDANTS' BRIEF IN SUPPORT OF THEIR
                  MOTION INLIMINE# 6 TO EXCLUDE AFFIDAVIT
                          AND TESTIMONY OF GREGORY MURRAY
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19   PageID.10431   Page 4 of 23




                           TABLE OF CONTENTS


  INDEX OF AUTHORITIES                                                       ii

  CONCISE STATEMENT OF THE ISSUES PRESENTED                                  iii

  INTRODUCTION                                                               1

  CONCISE STATEMENT OF FACTS                                                 1

  LAW AND ARGUMENT                                                           4

  I. THE MURRAY AFFIDAVIT SHOULD BE EXCLUDED UNDER
  THE FEDERAL RULES OF EVIDENCE BECAUSE IT IS IRRELEVANT
  AND UNFAIRLY PREJUDICIAL AND NOT BASED ON
  PERSONAL KNOWLEDGE                                                              4


  II. THE MURRAY DEPOSITION SHOULD ALSO BE EXCLUDED
  UNDER THE FEDERAL RULES OF EVIDENCE BECAUSE
  IT IS IRRELEVANT AND UNFAIRLY PREJUDICIAL AND NOT
  BASED ON PERSONAL KNOWLEDGE                                                     9

  RELIEF REQUESTED                                                            17

  CERTIFICATE OF SERVICE                                                      17




                                     01034551-11
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19       PageID.10432   Page 5 of 23




                            INDEX OF AUTHORITIES


  CASES


  Crockett v. Ford Motor Co., No. 12-cv-13869, 2016 WL 949211,
  at*3 (ED. Mich. Mar. 14,2016)                                                  6

  Jones v. Buder Metropolitan Housing Authority,
  40Fed.Appx. 131,135 (6th Cir. 2002)                                            7

  United States v. Vandetti, 623 F.2d 1144,1149 (6th Cir. 1980)                  6

   Williams v. Nashville Network, 132 F.3d 1123,1128 (6th Cir. 1997)             4


  FEDERAL RULES OF EVIDENCE


  FED.REVID. 103                                                                     1

  FED.R.EVID. 401                                                               4,15

  FED.REVID. 402                                                                 4,5

  FED.REVID. 403                                                                 4,5

  FED.R.EVID. 404                                                                    4




                                        01034551-1 M
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19         PageID.10433   Page 6 of 23




           CONCISE STATEMENT OF THE ISSUES PRESENTED


     I.    IS   THE   AFFIDAVIT     OF      GREGORY       MURRAY        PROPERLY
           EXCLUDABLE UNDER THE FEDERAL RULES OF EVIDENCE
           BECAUSE IT IS IRRELEVANT AND UNFAIRLY PREJUDICIAL
           AND NOT BASED ON PERSONAL KNOWLEDGE?



                            Plaintiff Would Say "No".

                              Defendants say "Yes".

     II.   IS THE DEPOSITION TESTIMONY OF GREGORY MURRAY
           PROPERLY EXCLUDABLE UNDER THE FEDERAL RULES OF
           EVIDENCE BECAUSE IT IS IRRELEVANT AND UNFAIRLY
           PREJUDICIAL       AND       NOT            BASED      ON     PERSONAL
           KNOWLEDGE?


                            Plaintiff Would Say "No'

                              Defendants say "Yes".




                                     01034551-1 ill
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19            PageID.10434      Page 7 of 23




                                    INTRODUCTION


         Defendants are requesting that this Honorable Court make a determination in

  limine pursuant to FED.REVID. 103 as to the admissibility of certain irrelevant,

  immaterial and unfairly prejudicial evidence and testimony they anticipate that Plaintiff

  will attempt to introduce during trial. Defendants anticipate that Plaintiff will seek to

  introduce certain evidence, including the Affidavit and testimony from GregoryMurray,

  former Diversity Coordinator for the City of Warren.

          Defendants now move to bar Mr. Murray's Affidavit and any testimony by him

  at trial for the simple reason that Murray admittedly has no direct or personal

  involvement with, or personal knowledge of, Plaintiff and/or her allegations in this

  lawsuit. Moreover, the allegations Murray addresses in his Affidavit, and subjects to

  which he testified about during his deposition, are not relevant to any issues in this case,

  are unfairly prejudicial and/or based on inadmissible hearsay.

                         CONCISE STATEMENT OF FACTS

         Plaintiffs caseis well known to this Court. As such, only facts pertinent to the

  instant Motion are stated at this time.

         Murray readily acknowledged that he does not know Plaintiff. (Exhibit C:

   2/26/2018 Dep, p. 146). He further admitted that, while employed with the City of

   Warren, he never met or spoke with her. Id., at pp. 145-146, 322-323. Likewise, he has

   not met or spoke with Plaintiff since he left the City of Warren. Id., at pp. 146, 322-323.
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19           PageID.10435      Page 8 of 23




  Plaintiff has never expressed any issues or made any complaints, of any nature, to

  Murray about the City of Warren. Id., at pp. 146,231. Murray has never reached out to

  her. Id, at p. 322. In summary, Mr. Murray admittedly has absolutely no direct or

  personal involvement with or knowledge of Plaintiff. Id., at p. 151.

        Instead, Murray only generally "know[s] about the lawsuit" Id., at p. 151. His

  purported "knowledge" is based entirely on his reading of the Complaint and "what

  was shared with [him] by other people." Id, at p. 154,182-183. He did not conduct his

  own investigation concerning Plaintiff and/or her allegations. Id., at p. 230. Rather, any

  investigations performed were undertaken solely by others and without any input from

  him; he was only apprised of the investigations after the fact. Id, at p. 230.

  Notwithstanding, even based on his limited knowledge, he admittedly told multiple

  people that Plaintiff "has no case." Id, at pp. 182-183, 256-257.

         Significantly, (1) Murray never made a complaint to the U.S. Department of

  Justice (DOJ), about any action, activity or conduct by the City of Warren, Mayor Fouts,

  or any of the Defendants, including former Police Commissioner Jere Green, or any

  employee of the City of Warren. Id, at pp. 155-157. (2) He never made a complaint to

  the U.S. Department of Labor (DOL), about any action, activity or conduct by the City

  of Warren, Mayor Fouts, or any of the Defendants, including former Police

  Commissioner Green, or any employee of the City of Warren. Id., at pp. 159-160. (3)

  He never made a complaintto any federal agency, about any action, activity or conduct

   by the City of Warren,MayorFouts, or any of the Defendants, including former Police
                                            01034551-1 2
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19         PageID.10436     Page 9 of 23




  Commissioner Green, or any employee of the City of Warren. Id, at pp. 159-160,164.

  (4) He never made a complaint to any federal elected official or employee, about any

  action, activity or conduct by the City of Warren, Mayor Fouts, or any of the

  Defendants, including former Police Commissioner Green, or any employee of the City

  of Warren. Id, at pp. 163-164.

        (5) Further, Murray never made a complaint to, or contacted, the Michigan

  Attorney General, about any action, activity or conduct by the City of Warren, Mayor

  Fouts, or any of the Defendants, including former Police CommissionerGreen, or any

  employee of the City of Warren. Id, at pp. 165-166. (6) He never made a complaint to,

  or contacted, the Michigan Department of Civil Rights, about any action, activity or

  conduct by the City of Warren, Mayor Fouts, or any of the Defendants, including

  former Police Commissioner Green, or any employee of the City of Warren. Id, at pp.

  166-168. (7) He never made a complaint to, or contacted, the Michigan Department of

  Labor, about any action, activity or conduct by the City of Warren, Mayor Fouts, or any

  of the Defendants, including former Police Commissioner Green, or any employee of

  the City ofWarren. Id, atpp. 168-169. (8) He never made acomplaint to, orcontacted,
  any elected official or employee of the State of Michigan, about any action, activity or

  conduct by the City of Warren, Mayor Fouts, or any of the Defendants, including

   former Police Commissioner Green, or any employee of the City of Warren. Id, at pp.

   169-171. (9) He never made a complaint to the Warren Police and Fire Civil Service

   Commission, about any action, activity or conduct by the Cityof Warren, Mayor Fouts,
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19               PageID.10437      Page 10 of 23




   or any of the Defendants, including former Police Commissioner Green, or any

  employee of the City of Warren. Id, at pp. 171-172. In summary, Murray said or did

   nothing regarding any of Plaintiffs allegations.

                                  LAW AND ARGUMENT


   I.    THE MURRAY AFFIDAVIT SHOULD BE EXCLUDED UNDER
         THE FEDERAL RULES OF EVIDENCE BECAUSE IT IS
         IRRELEVANT AND UNFAIRLY PREJUDICIAL AND NOT BASED
         ON PERSONAL KNOWLEDGE.


         A district court has broad discretion to determine matters of relevance. Williams

   v. Nashville Network, 132 F.3d 1123, 1128 (6th Cir. 1997). Under the Federal Rules

   of Evidence, evidence is not admissible unless it is "relevant". F.R.E. 402. Evidence is

   relevant only if it has a "tendency to make the existence of any fact that is of

   consequence to the determination of the action more probable or less probable than it

   would be without the evidence." F.R.E. 401. The key to the relevance standard under

   Rule 401 is the requirement thatthe evidence must go to a fact "thatisof consequence".

   If evidence does not help establish a fact that is material to the parties' dispute, it is not

   admissible.


          Evidence that is relevant is still inadmissible, if "its probativevalue is substantially

   outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

   jury, or by cumulative evidence." F.R.E. 403. "Evidence of a person's character or

   character trait is inadmissible to prove that on a particular occasion the person acted in

   accordance with the character or trait." F.R.E. 404.
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19             PageID.10438      Page 11 of 23




         Murray executed the disputed Affidavit on January 17, 2018. (Exhibit A:

  Affidavit). As an initial matter, the circumstances surrounding the preparation of same

   are, atbest, highly suspicious. Murray testified that he did not prepare the Affidavit, but

   rather it was prepared by Desiree Turner, an investigator from Sunshine Innovations.

   (Exhibit C: 2/26/2018 Dep. pp. 253-256). He assumes that Turner was working at the

   request of Plaintiffs attorney, Leonard Mungo. Id, at pp. 253-256. It should be noted

   that only one day later, on January 18, 2018, Plaintiffs counsel rather tellingly issued a

   subpoena and notice of intention to take Murray's deposition on January 29, 2018.

   (Exhibit D: Notice of Deposition.)

          Murray's Affidavit is irrelevant under F.R.E. 402 and has virtually nothing to do

   with the instant action filed by Plaintiff and, instead, everything to do with Murray's

   personal vendetta against the City of Warren, and particularly Mayor Fouts, despite

   claiming no embitterment or anger toward the Mayor or anyone else in the City after

   being "released"/"terminated" from his position as the City's Diversity Coordinator in

   December 2017. (Exhibit A, 1fl4; Exhibit B: 1/29/2018 pp. 23-24, 28, 44). Indeed,

   Murray has since filed his own lawsuit in this same Court. See Gregory Murray v. City

   of Warren, etal., Case No. 2:19-cv-13010.

          Murray's Affidavit is not only highly irrelevant, but it is also unfairly prejudicial.

   See F.R.E. 403. Evidence is unfairly prejudicial where it has an undue tendency to

   suggest a decision on an improper basis, commonly, though not necessarily, an
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19           PageID.10439      Page 12 of 23




  emotional one. United States v. Vandetd, 623 F.2d 1144, 1149 (6th Cir. 1980).

  (Citation omitted.)

         Murray's deposition testimony, moreover, solidifies the already obvious fact that

  his Affidavit lacks the requisite personal knowledge (especially as to Plaintiff and/or

  her lawsuit), is littered with hearsay, conveys misplaced allegations, and expresses

  Murray's conclusory, subjective opinions of the impressions of what others in the City

  were purportedly thinking. See Crockett v. Ford Motor Co., No. 12-cv-13869, 2016

  WL 949211, at *3 (ED. Mich. Mar. 14, 2016). ("Addressing these matters runs far too

   high a riskof confusingand distracting the jury from the keyissues in dispute and could

   require the Court to conduct a series on 'mini-trials' on extraneous allegations.") A

   prime example of the absurdity of Murray's Affidavit comes in ^f 13, wherein he states:

                "A regulatory training of appointees was conducted and video
                recorded wherein Mayor Fouts made disparaging comments about
                people with Tourette's syndrome. Mayor Fouts ordered me to destroy
                the recordings of that training. I partially complied." (Exhibit A:
                Affidavit, fl 3) (Emphasis added.)

   Regardless of the veracity of that allegation (which the Mayorvehemently denies), there

   can be no question that it simply has no place in the instant lawsuit. Plaintiff does not

   claim to have Tourette's syndrome, or any other disability for that matter, and instead,

   alleges discrimination on the basis of onlyrace and/or gender. (Dkt. No. 4,1st Amended

   Complaint). This evidence cannot possiblyestablish a fact that is material to the parties'

   dispute, because there is no claim in the instant case (nor has there ever been), that
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19          PageID.10440     Page 13 of 23




  Plaintiff suffers from such a disability. Consequently, ^|13, as with the rest of the

  Affidavit, must be excluded.

         Murray continues his irrelevant and unfairly prejudicial attack on not only Mayor

  Fouts, but also former-Police Commissioner Jere Green throughout the remainder of

  his Affidavit. (See, generally, Exhibit A: Affidavit.) By way of example, rather than

  alleging that Fouts or Green directly engaged in and/or fostered racially discriminatory

  practices, Murray merely accuses each of being "disinterested" in racial diversity (which

  is simply not true), stating, in relevant part:

      • "In my. opinion, the Mayor...is tone deaf and disingenuous, (i.e., not
        genuinely interested in adopting practices necessary to address racial
        diversity within city government)..." Id., at ^[4;

      • "In my opinion, the Police Commissioner,Jere Green, was not an advocate
        of diversity and was comfortable with the lackof diversity within the ranks
         of the Warren Police Department." Id, at I5.1

  These paragraphs must be excluded as well. See, e.g., Jones v. Buder Metropolitan

   Housing Authority, 40 Fed.Appx. 131, 135 (6th Cir. 2002) (affidavits that recount

   impressions of what others in organization were thinking, and opinions of those

   impressions must be struck).

         The only mention of Plaintiff or anything that can even be remotely construed as

   somehow connected to her lawsuit comes in ffl[ 6, 7 and 9, which read as follows:



   1Seealso Exhibit A, f5 ("Mayor Fouts stated to me that Police Commissioner Jere
   Green was not interested in diversity[.]")
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19            PageID.10441     Page 14 of 23




      • "The City of Warren has a history of taking delayed disciplinary action
        after its employees engaged in racially discriminatory and otherwise
        racially inappropriate conduct." Id, at ^|6;

      • "Although Barbara Beyer admitted responsibility for her repeated use of
        the racially derogatory word, 'Nigger,' in the presence of Officer Desheila
        Howlett, no definitive disciplinary action was imposed against her until
          several weeks after the incident. I participated in meetings where the
          purpose of the meeting was to discuss disciplinary action regarding Ms.
          Beyer's behavior. Subsequently, the disciplinary action that I
          recommended against Beyer included an unpaid two-week suspension
          that was imposed onlyafter she had received her annual longevity (bonus)
          check." Id, at |7;

      • "After the Barbara Beyer incident, wherein Beyer repeatedly used the
        racially derogatoryword "Nigger" in Officer Desheila Howlett's presence,
        the Police Commissioner and other city officials held a meeting wherein
        they discussed strategies for discrediting Desheila Howlett after she filed
        her lawsuit against the City of Warren." Id., at 1)9.

          These allegations in the Murray Affidavit have limited, if any, probative value.

   Importantly, Barbara Beyer was previously dismissed by a stipulated order. (See ECF

   No. 21.) Notwithstanding, Murray lacks the necessary personal knowledge, and his

   Affidavit otherwise fails to set out facts that would be admissible as evidence. Here, the

   Murray Affidavit fails to meet this standard:

      •   "During that period of time, I developed the opinion that the City of
          Warren was vulnerable to federal investigation and oversight due to its
          history of, and the outcomes associated with, racially discriminatory
          employment practices." Id., at ^ 3;

           "The City of Warren has a history of taking delayed disciplinary action
          after its employees engaged in racially discriminatory and otherwise
          racially inappropriate conduct." Id, at ^[6.

          The Affidavit does not set out facts that would be admissible as evidence. If the


                                                   i-i 8
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19            PageID.10442    Page 15 of 23




   Court were to allow such evidence, it would change the nature and length of the

   proceedings in this matter moving forward considerably. Not only would Defendants

   have to present evidence to disprove Murray's opinions about these extraneous matters,

   but they would have to put into such evidence in context. Multiple additional witnesses

   would need to testify. All of this would be distracting and confusing, and would

   unnecessarily prolong the case.

           The foregoing allegations, andindeed the Affidavit as a whole, mustbe excluded

   from evidence at trial.

   II.     THE MURRAY DEPOSITION SHOULD ALSO BE EXCLUDED
           UNDER THE FEDERAL RULES OF EVIDENCE BECAUSE IT IS
           IRRELEVANT AND UNFAIRLY PREJUDICIAL AND NOT BASED
           ON PERSONAL KNOWLEDGE.

           Murray's deposition was taken over the course of three separate days: January

   29th, February 26th, and August 6th, 2018. (See Exhibits B, C and E, respectively). The

   general tenor ofeach day oftestimony is summarized below, by date, for this Honorable

   Court's convenience. As will be made apparent, Murray's deposition testimony, like his

   Affidavit, should be excluded.

            Reduced to its core, Murray's testimony of January29.2018 concerning Plaintiff

   and/or the present action was merely as follows:

         • As far as Murray knows, Plaintiff was the only African American police
           officer in the history of the City of Warren's Police Department. (Exhibit
           B: 1/29/2018 Dep., pp. 45-46, 48,101).

         • Murray, as part of his duties as the City's Diversity Coordinator, provided
           after-the-fact diversity training to Defendants Shawn Johnson and
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19            PageID.10443     Page 16 of 23




         Barbara Beyer in relation to their alleged racially inappropriate conduct
         involving Plaintiff. Id., at pp. 69-76.

      • Murray was involved in and/or at least generally aware of the disciplinary
        action taken by the City of Warren in response to the alleged misconduct
        ofJohnson and Beyer. Id., at pp. 73-78, 88-90.

   The remainder of the testimony elicited from Murray on January 29, 2018 had nothing

   to do with Plaintiff and/or her claims in this lawsuit. (See, generally Exhibit B).

         The Murray deposition resumed on February 26, 2018. During that second day

   of deposition testimony, Murray made a series of fatal admissions, which clearly reveal

   that he has absolutelyno direct orpersonalinvolvement with or knowledge ofthe

   Plaintiffand/or her allegationsin this lawsuit. Murray admitted the following:

      • He readily acknowledged that he does not know Plaintiff. Id, at p. 146.

      • He further admitted that, while employed with the City of Warren, he
        never met or spoke with Plaintiff. Id, at pp. 145-146, 322-323.

      • Likewise, he has not met or spoke with Plaintiff since he left the City of
         Warren. Id, at pp. 146, 322-323.

      • Plaintiff has never expressed any issues or made any complaints, of any
          nature, to Murray about the City of Warren. Id, at pp. 146, 231.

      • Murray has never reached out to Plaintiff. Id., at p. 322.

      • In summary, Mr. Murray admittedly has absolutely no direct or personal
          involvement with or knowledge of Plaintiff. Id., at p. 151.

      • Instead, he only generally "knowjs] about the lawsuit" Id., at p. 151.

      • His purported "knowledge" is based entirely on his reading of the
        Complaint and "what was shared with [him] by other people." Id., at p.
          154,182-183.


                                                  10
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19         PageID.10444    Page 17 of 23




     • He did not conduct his own investigation concerningPlaintiffand/or her
       allegations. Id., at p. 230.

      • Rather, any investigations performed were undertaken solely by others
        and without any input from him; he was only apprised of the
        investigations after the fact. Id., at p. 230.

      • Notwithstanding, based on his limited knowledge, he admittedly told
        multiple people that Plaintiff "has no case." Id, at pp. 182-183, 256-257.

      • He never made a complaint to the U.S. Department of Justice (DOJ),
        about any action, activity or conduct by the City of Warren, Mayor Fouts,
        former Police Commissioner Green, or any employee of the City of
        Warren. Id, at pp. 155-157.

      • He never made a complaint to the U.S. Department of Labor (DOL),
        about any action, activity or conduct by the Cityof Warren, Mayor Fouts,
        former Police Commissioner Green, or any employee of the City of
         Warren. £/., at pp. 159-160.

      • He never made a complaint to any federal agency, about any action,
         activity or conduct by the City of Warren, Mayor Fouts, former Police
         Commissioner Green, or any employee of the City of Warren. Id, at pp.
         159-160,164.

      • He never made a complaint to any federal elected official or employee,
        about any action, activity or conductby the City of Warren, Mayor Fouts,
        former Police Commissioner Green, or any employee of the City of
         Warren. Id, at pp. 163-164.

      • He never made a complaint to, or contacted, the Michigan Attorney
        General, about any action, activity or conduct by the City of Warren,
        Mayor Fouts, former Police Commissioner Green, or any employee of the
        City of Warren. Id, at pp. 165-166.

      • He never made a complaint to, or contacted, the Michigan Department of
        Civil Rights, about any action, activity or conduct by the City of Warren,
        MayorFouts, former Police CommissionerGreen, or any employee of the
         City of Warren. Id, at pp. 166-168.



                                               11
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19          PageID.10445    Page 18 of 23




      • He never made a complaint to, or contacted, the MichiganDepartment of
        Labor, about any action, activity or conduct by the City of Warren, Mayor
        Fouts, former Police Commissioner Green, or any employee of the City
        of Warren. Id, at pp. 168-169.

      • He never made a complaint to, or contacted, the any elected official or
        employee of the State of Michigan, about any action, activity or conduct
        by the City of Warren, Mayor Fouts, formerPolice Commissioner Green,
        or any employee of the City of Warren. Id, at pp. 169-171.

      • He never made a complaint to the Warren Police and Fire Civil Service
        Commission, about any action, activity or conduct by the City of Warren,
        Mayor Fouts, former Police Commissioner Green, or any employee of the
         City of Warren. Id, at pp. 171-172.

         During his deposition on February 26, 2018, Murray, at best, offered testimony

   that only marginally relates to Plaintiff and/or her allegations. First, he discussed

   alleged racially and/or sexually inappropriate conduct by Barbara Beyer (no longer a

   defendant - see ECF No.21) and Shawn Johnson in the presence of and/or towards

   Plaintiff, and what he perceived to be delayed disciplinary action taken as to each

   individual by the City of Warren. (Exhibit B: pp. 66-67; Exhibit C: pp. 154-155, 340-

   344? 347). However, once again, the only knowledge Murray has in relation to those

   incidents is based on investigations performed entirely by others and without any input

   from him. (Exhibit C: p. 230). Second, Murray testified that he provided diversity

   training for bothMs. Beyer and Ms. Johnson as partof the discipline imposed inrelation

   their alleged misconduct involving Plaintiff. (Exhibit B: pp. 66-67).

         The remainder of Mr. Murray's testimony on February 26, 2018, much like his

   testimony on January 29, 2018, had virtually nothing to do with Plaintiffs lawsuit and,

                                           01034551-1 12
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19         PageID.10446     Page 19 of 23




  instead,was nothing more than a repeated expression of the irrelevant averments stated

  in his Affidavit—namely, Murray's personal complaints regardingthe purported lack of

  diversity in the City of Warren, and particularly within the Police Department, as well

  as Mayor Fouts' alleged "disinterest" in implementing practices designed to promote

  diversity. (See, for instance, Exhibit C: pp. 199-212, 232-233, 248-251, 261-262, 274).

  Significantly, he admitted that he conducted no investigation into any complaints, or

  made any complaints, to any state or federal agency, official or employee regarding the

   City, the Mayor, or any of the Defendants, including former Commissioner Green, or

   any employee of the City. (Exhibit C: pp. 151-172).

         Murray was deposed a third time on August 6. 2018. {See Exhibit E).

   Importantly, Murray made the following concessions:

            • He does not have any personal knowledge that the Police
              Department rules adversely affected Plaintiff. Id. at p. 403.

            • Murray never reviewed and/or was not even aware of the Police
              Department's General Orders and/or policies concerning
                discrimination and sexual harassment. Id. at pp. 404-405, 407,415,
                484-485,511.

             • Murray never requested Police Commissioner Dwyer for the Police
               Department's General Orders and policies; he could have but did
                not. Id at pp. 418, 505-506, 511.

             • Even though he was employed by the City of Warren for eleven
               (11) months, he never saw the rules of conduct that require officers
                to conduct themselves in a manner that fosters cooperation,
                showingrespect, courtesy and professionalism in their dealing with
                one another. Id. at p. 11.


                                                13
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19               PageID.10447    Page 20 of 23




                He     never   sat   down   with   Police   Commissioner    Green    or
                Commissioner Dwyer to go over the General Orders, rules or
                policies prohibiting discrimination in the Police Department. Id. at
                p. 435.

           •    He never discussed the Police Department's General Orders or
                written policies with Mayor Fouts. Id. at p. 434.

           • He does not know the policies afforded to Plaintiff and is not aware
                of whether or not Plaintiff availed herself of the General Orders or
                the policies stated therein. Id. at pp. 411, 413.

           •    He never advised Plaintiff. Id. at 412.


           • Although he believes he can give an opinion about Plaintiffs claim,
             such an opinion is not based on personal knowledge because he
                does not know Plaintiff. Id. at 413.


           • He is not know whether or not Plaintiff ever went directly to an
                immediate supervisor rather than filing a formal complaint. Id. at p.
                416.


           •    He does not know what Plaintiff did and did not do in terms of
                filing complaints during her ten (10) years a police officer. Id. at p.
                508.


            •   He never had an conversation with the policeunion about Plaintiff,
                her case and/or whether she ever requested a grievance. Id. at p.
                508.


                He was not aware of the disciplinary process in the Police
                Department. Id. at p. 421-422.

                He has no knowledge of the Warren City Charter, which states that
                the Police Commissioner shall organize and conduct the Police
                Department in a manner that he or she sees fit. Id. at p. 422.




                                                    14
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19             PageID.10448      Page 21 of 23




             • He does not know all the diversity training provided to the Police
               Department because he was only in his position for eleven (11)
                months. Id. at p. 474.

             • Diversity training does not always affect how a person is going to
               act. Id. at p. 426.

             • He has no personal knowledge of any police officers engaging in
               improper activities, and he did not directly observe racism in the
                Police Department. Id. at p. 481.

             • At best, Murrywas involved in discipline regarding two individuals
               in the Police Department: Babara Beyer and Detective Johnson. Id.
                at p. 422.

         The key to the relevance standard under the Federal Rules of Evidence is the

  requirement that the evidence must go to a fact "that is of consequence". See F.R.E.

   401. Evidence that does not help to establish a fact thatis material to the parties' dispute

   is not admissible. Here, evidence relating to Murray's personal complaints about the

   purported lack of diversity within the City, or the Mayor's alleged "disinterest" in

   implementing diversity, are not relevant in that they do not relate to any fact thatis of

   consequence to any of Plaintiffs allegations. There is no claim in this case (nor has

   there ever been) that remotely touches upon those alleged incidents.

          Moreover, at the very conclusion of the February 26,2018 deposition, opposing

   counsel inappropriately elicited testimony from Murray that he was allegedly instructed

   by Mayor Fouts to destroy certain videotapes that purportedly capture the Mayor

   making disparaging comments about people with Tourette's syndrome and individuals

   with disabilities, generally. (Exhibit C: pp. 391-393). Then, toward the conclusion of

                                             01034551-1 15
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19              PageID.10449      Page 22 of 23




  the August 6, 2018 deposition, opposing counsel improperly elicited testimony from

  Murray that he believes Mayor Fouts' voice is heard in certain audio recordings in which

  Fouts is alleged to have used racist language and derogatory comments about women.

   (Exhibit E, pp. 535-536). Mayor Fouts vehemently denies such allegations.

   Notwithstanding, such testimony by Mr. Murray is irrelevant and has no place in this

  lawsuit.


         Such evidence will cause significant and unfair prejudice if it is admitted.

   Allowing Plaintiff to introduce his personal complaints about the City's or the Mayor's

   intentions concerning diversity would encourage the ultimate trier of fact to decide the

   case based upon an assessment of the City's diversity programs, and not on the real

   issues of this case: whether Plaintiffwas discriminated against on the basis of her race

   and/or gender.

          Such evidence also confuses the issues and would waste time. Defendants

   dispute any assertion about the ineffectiveness of its diversity plans or programs and

   would have the right to present its own evidence and argument in this regard. This will

   effectively create a series of mini-trials to determine the level of diversity within the City

   and its commitment to further its own goals. The focus of Plaintiffs case will drift to

   immaterial matters, confusing the issues and needlessly prolonging the case. To avoid

   this possibility, Murray's testimony should be excluded.




                                                    16
Case 4:17-cv-11260-TGB-RSW ECF No. 108 filed 12/17/19          PageID.10450     Page 23 of 23




                                 RELIEF REQUESTED


         WHEREFORE, Defendants respectfully request this Honorable Court grant

  this Motion in Limine #6 and Exclude the Affidavit and Testimony of Gregory Murray.

                                     Respectfully submitted,

                                     s/ Ronald G. Acho
                                     Ronald G. Acho
                                     Cummings, McClorey, Davis & Acho, P.L.C.
                                     Attorneys for Defendant
                                     33900 Schoolcraft Road
                                     Livonia, MI 48150
                                     (734) 261-2400
   Dated: December 17,2019           racho@cmda-law.com
                                     P-23913


                              CERTIFICATE OF SERVICE


   I hereby certify that on December 17,2019,1 electronically filed the foregoing paper
   with the Clerk of the Court using the ECF system which will send notification of such
   filing to the attorneys of record; and

   I hereby certify that I have mailed by United States Postal Service the paper to the
   following non-ECF participant:

                s /Ronald G. Acho
                Cummings, McClorey, Davis & Acho, P.L.C.
                17436 College Parkway
                Livonia, MI 48152
                Phone: (734)261-2400
                E-mail: snolan@cmda-law.com
                P23913




                                                 17
